DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Response After Final filed on March 4, 2022.  Claims 1 and 11 were amended.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, computing an output error based on comparing a magnetic input feature in accordance with a set of magnetic measured parameters to a magnetic output feature generated at an output layer, the magnetic output feature generated at least in part based on a matrix of weights associated with at least a first neural network layer representing the magnetic input feature to the magnetic output feature in accordance with the set of magnetic measured parameters.  Therefore, claim 1, as well as claim 11, and dependent claims 2-10 and 12-20, are allowable over the prior art of record.
It is noted that the closest prior art, “CiFi: Deep Convolutional Neural Networks for Indoor Localization with 5GHz Wi-Fi,” IEEE 2017 International Conference on 
U.S. Patent Publication 2018/0274931 A1, to Noethlings, is directed to a position determination device which includes data input circuitry configured to obtain at least one magnetic field vector sensed by a magnetic sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864